                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CONTOUR DATA SOLUTIONS LLC,
                       Plaintiff,
             v.                                         CIVIL ACTION NO. 20-3241
 GRIDFORCE ENERGY
 MANAGEMENT, LLC, et al.,
                       Defendants.

                            AMENDED SCHEDULING ORDER

        AND NOW, this 29th day of June 2021, after review of the Special Master’s Report and

Recommendation #3 [Doc. No. 141], to which no objections were entered, the Court hereby

ORDERS that the Third Report and Recommendation is APPROVED and ADOPTED and the

Court enters the following Amended Scheduling Order to govern further proceedings in this

case:

           1. Fact discovery shall be completed on or before September 17, 2021.

           2. Plaintiff’s expert reports, if any, shall be served on Defendant on or before
              October 15, 2021.

           3. Defendant’s responsive reports, if any, shall be completed and served on Plaintiff
              on or before November 19, 2021.

           4. Expert discovery shall be completed on or before December 17, 2021.

           5. All dispositive motions shall be filed on or before January 28, 2022. Judge
              Rufe’s Policies and Procedures for Summary Judgment will not apply in this case
              and the parties should instead follow Federal Rule of Civil Procedure 56.

           6. All responses to dispositive motions shall be filed on or before February 18,
              2022.

           7. All replies to dispositive motions shall be filed on or before March 4, 2022.
   8. All sur-replies to dispositive motions shall be filed on or before March 11, 2022.

It is so ORDERED.
                                            BY THE COURT:

                                            /s/ Cynthia M. Rufe

                                            CYNTHIA M. RUFE, J.
